EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given by Thomas Malone on 08/12/2022.

2.	In the claims:
■	In claim 5, line 3, delete “80%”; and replace with “95%”.
■	In claim 14, line 3, delete “80%”; and replace with “95%”.
■	In claim 16, line 3, delete “80%”; and replace with “95%”.
■	In claim 18, line 4, delete “80%”; and replace with “95%”.
■	In claim 21, line 4, delete “80%”; and replace with “95%”.

■	Cancel claim 13.

3.	In view of the claim amendment and arguments filed 06/01/2022 all previous claim objections and/or rejections have been withdrawn.

4	Upon further consideration the restriction requirement dated 10/22/2021 has been withdrawn.


5.	Claims 1-12 and 14-22 are allowed.

6.	The prior art neither teaches nor suggests the claimed a recombinant polypeptide having acetolactate decarboxylase (ALDC) activity comprising (i) at least 95% amino acid identity to amino acid sequence of SEQ ID NO: 3 and wherein the polypeptide comprises at least one amino acid substitution at position 62 with reference to the position numbering of the sequence shown in SEQ ID NO: 3 or (ii) a functional fragment of (i) having a specific activity greater than or equal to the specific activity of (i).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652